Citation Nr: 1104331	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  05-06 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

Entitlement to a rating in excess of 40 percent prior to January 
31, 2010, and in excess of 20 percent from February 1, 2010, 
forward, for a herniated disc at L4-5 with degenerative changes 
of the lumbar spine at L3-4, to include whether the reduction 
from 40 percent to 20 percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1972 to May 1977, 
from August 1987 to March 1995, from January 2003 to August 2003, 
and from January 2007 to April 2008.   

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, 
dated in February 2004.  In its February 2004 decision, the RO 
denied entitlement to a rating in excess of 40 percent for the 
Veteran's herniated disc at L4-5 with degenerative changes of the 
lumbar spine at L3-4.  In a November 2009 decision, the RO 
reduced the Veteran's disability rating for a herniated disc at 
L4-5 with degenerative changes of the lumbar spine at L3-4 from 
40 percent disabling to 20 percent disabling, effective February 
1, 2010.  As such, the issue on appeal is as stated on the cover 
page.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  For the reasons set forth below, the Board finds 
that additional development is required in this case.  
Specifically, on remand, further attempts should be made to 
obtain a complete copy of the Veteran's service, private, and VA 
treatment records, and the Veteran should be afforded new VA 
examination assessing the current nature, extent, and severity of 
his low back disability.  
 
A review of the record further reflects that the Veteran's 
service treatment records are incomplete.  Specifically, the 
Board notes that the only service treatment records currently 
associated with the claims file from the Veteran's period of 
active duty from January 2003 to August 2003 are his January 2003 
Soldier Readiness Processing forms, a July 2003 report of medical 
history, and a July 2003 retention examination report.  
Additionally, the only service treatment records on file from the 
Veteran's period of active duty from January 2007 to April 2008 
are treatment records dated from May 2007 to January 2008, a 
March 2007 pre-deployment health assessment, a February 2008 
post-deployment health assessment, and a March 2008 Active Duty 
Health Readiness Survey.  Accordingly, because these records do 
not include any treatment records dated from January 2003 to 
August 2003, and because no entrance or separation examinations 
for either period of service are of record, these records still 
appear to be incomplete.  As such, further efforts to obtain a 
complete copy of the Veteran's service treatment records, 
including clinical records, should be undertaken before the Board 
renders a decision in this case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(2).  

Additionally, the Board finds that, on remand, the Veteran should 
also be afforded a new VA spine/neurological examination.  The 
Board acknowledges that the Veteran was afforded VA spine 
examinations in November 2003, June 2006, August 2008, and 
October 2009, as well as a VA neurological examination in 
September 2008.  Significantly, however, the November 2003, June 
2006, August 2008, and October 2009 examiners all failed to 
indicate whether the Veteran's low back disability has resulted 
in any periods of incapacitation.  In this regard, the Board 
notes that, at his November 2003 VA examination, the Veteran 
reported that he occasionally had to miss work as a result of his 
severe low back muscle spasms.  Moreover, in a March 2005 letter, 
the Veteran's private doctor, Dr. Stephen W. Speeg, reported that 
the Veteran suffered from "incapacitating episodes" of back 
pain for at least six weeks a year, and stated that this would 
continue for the rest of the Veteran's life.  Finally, in a 
September 2009 letter, the Veteran's supervisor at the United 
States Postal Office in Baton Rouge, Louisiana, stated that the 
Veteran had been absent from work for several weeks throughout 
the year as a result of his chronic low back pain, submitting 
copies of the Veteran's leave forms for 2008 and 2009, which 
showed numerous absences from work.  

Moreover, the June 2006, August 2008, and October 2009 VA 
examiners all failed to address the Veteran's contentions 
regarding peripheral neuropathy symptomatology in his arms and 
legs, and instead merely stated that, on examination, the Veteran 
had normal sensory testing.  In this regard, the Board notes 
that, in November 2003, the VA examiner reported that the Veteran 
had intermittent numbness in his right thigh associated with his 
low back disability; in August 2008, a VA doctor diagnosed the 
Veteran with a neurological abnormality of the hands, noting the 
Veteran's reports of numbness in his fingers, hands, and toes, 
and severe cramping in his hands and right thigh; and in 
September 2008, the VA neurological examiner reported that the 
Veteran had symptoms of peripheral neuropathy in his arms and 
legs.  Moreover, the Board notes that the Veteran is competent to 
report the symptoms of numbness and cramping in his arms and 
legs.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) 
(holding that lay testimony is competent to establish the 
presence of observable symptomatology); Layno v. Brown, 6 Vet. 
App. 465 (1994) (holding that competent testimony is limited to 
that which the witness has actually observed and is within the 
realm of his personal knowledge; such knowledge comes to a 
witness through use of his senses-that which is heard, felt, 
seen, smelled or tasted); see also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009).  On this record, it appears that the 
November 2005, November 2006, and June 2009 VA examiners did not 
address all of the pertinent manifestations of the Veteran's low 
back disability in relation to the rating criteria.  

Further, in regard to the Veteran's peripheral neuropathy 
symptomatology, the Board acknowledges that the September 2008 VA 
neurological examiner provided the opinion that the Veteran's 
numbness and cramping in his arms and legs, which she stated 
could be signs of early peripheral neuropathy, were most likely 
caused by, or the result of, exposure to toxic chemicals in 
Kuwait.  In providing this opinion, however, the examiner stated 
that her "assumption" as to the etiology of the Veteran's 
numbness and cramping was based on the fact that the Veteran 
denied any other major disorders known to cause peripheral 
neuropathy, such as diabetes, alcoholism, drug addiction, 
prolonged treatment with drugs that could cause neuropathy, and 
so on.  Significantly, however, the examiner does not appear to 
have considered whether the Veteran's neurological symptomatology 
was in any way related to his service-connected herniated disc at 
L4-5 with degenerative changes of the lumbar spine at L3-4, and 
accordingly, her opinion seems to be based on a factually 
inaccurate history.  Moreover, insofar as the examiner's opinion 
was based on a mere assumption, rather than a reasoned medical 
explanation with supporting data, the Board finds that this 
opinion is of little probative value. 

Accordingly, because the November 2003, June 2006, August 2008, 
and October 2009 VA examiners did not address all of the 
pertinent manifestations of the Veteran's low back disability, 
and because, to date, no VA examiner has provided an adequate 
opinion as to whether the Veteran's currently diagnosed symptoms 
of peripheral neuropathy are related to his low back disability, 
the Board finds these examination reports to be inadequate for 
rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994) (holding that a VA examination must contain reference to 
the pertinent criteria to be adequate); Hayes v. Brown, 9 Vet. 
App. 67, 73 (1996) (holding that where a medical examination does 
not contain sufficient detail to decide the claim on appeal, the 
Board must return the report as inadequate for evaluation 
purposes); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 
(2008) (stating that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two); Kowalski v. 
Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 
(1993)) (stating that the Board is not bound to accept medical 
opinions that are based upon an inaccurate factual background).  

As such, this matter must be remanded in order to provide the 
Veteran with another examination and medical opinion assessing 
the current nature, extent, and severity of the Veteran's low 
back disability, and addressing all of the pertinent 
manifestations of the Veteran's low back disability in relation 
to the pertinent rating criteria, to specifically include a clear 
and reasoned determination as to whether the Veteran's current 
peripheral neuropathy symptomatology is in any way related to his 
service-connected herniated disc at L4-5 with degenerative 
changes of the lumbar spine at L3-4, is necessary to make a 
determination in this case.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007) (stating that once VA undertakes the effort to 
provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided); see also 38 C.F.R. § 4.2 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes).   

Finally, as this case must be remanded for the foregoing reasons, 
on remand, all relevant private and VA treatment records should 
also be obtained.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
In this regard, the Board notes that the Veteran has been 
undergoing fairly consistent treatment for his low back disorder 
from Dr. Speeg, and that an October 2009 letter from Dr. Speeg 
indicates that he has continued to receive such treatment; 
however, records from such treatment dated since June 2005 have 
not been associated with the claims file.  Additionally, the 
record reflects that the most recent VA treatment records 
associated with the claims file are dated in September 2008.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment with 
respect to all private health care 
providers who have treated his low back 
disability, to specifically include 
treatment records from Dr. Stephen W. 
Speeg, dated since June 2005.  Following 
the receipt of any necessary 
authorizations from the Veteran, attempt 
to obtain any medical records identified 
by the Veteran.  If these records are not 
available, request that the doctors 
provide a negative reply.  

2.  Contact the National Personnel Records 
Center and/or any other indicated agency, 
and request copies of the Veteran's 
complete service personnel and treatment 
records, including any clinical records, 
from his periods of service from January 
2003 to August 2003 and January 2007 to 
April 2008.  The Board is particularly 
interested in any available periodical 
and/or separation examination reports, as 
well as any treatment and/or 
hospitalization for a low back disorder.  
If these records are not available, a 
negative reply must be provided.  
Additionally, if these records are 
unavailable, the Veteran should be 
notified in accordance with 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

3.  Obtain a complete copy of the 
Veteran's treatment records pertaining to 
his low back disability from the New 
Orleans, Louisiana, VA medical center, 
dated since September 2008.  

4.  After the foregoing development has 
been completed, schedule the Veteran for a 
VA spine examination to determine the 
nature, extent, and severity of his 
service-connected herniated disc at L4-5 
with degenerative changes of the lumbar 
spine at L3-4.  The claims folder should 
be made available to and reviewed by the 
examiner.  All necessary tests, including 
x-rays if indicated, should be performed.  

The examiner should identify and describe 
in detail all residuals attributable to 
the Veteran's service-connected herniated 
disc at L4-5 with degenerative changes of 
the lumbar spine at L3-4.  

The examiner should also identify any 
neurological pathology related to the 
service-connected lumbar spine disability 
(including the nerves involved, whether 
there is any complete or incomplete 
paralysis and if incomplete whether the 
paralysis is analogous to mild, moderate, 
moderately severe, or severe).  In this 
regard, the examiner should specifically 
discuss the evidence of record regarding 
numbness in the Veteran's fingers, hands, 
and toes, as well as cramping in his hands 
and right leg. 

The examiner should also state whether the 
Veteran's service-connected herniated disc 
at L4-5 with degenerative changes of the 
lumbar spine at L3-4 causes intervertebral 
disc syndrome (IVDS), and if so, the 
examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician.  In doing so, the examiner 
should address the evidence of record 
regarding periods of work missed by the 
Veteran as a result of his low back 
disability.  The examiner should also 
state whether the Veteran's IVDS, if 
present, is mild; moderate (i.e., with 
recurring attacks); severe (i.e., 
characterized by recurring attacks with 
intermittent relief); or pronounced (i.e., 
with persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief).  

Additionally, the examiner should provide 
the ranges of motion of the Veteran's 
lumbar spine.  In this regard, the 
examiner should state whether there is 
slight, moderate, or severe limitation of 
motion of the lumbar segment of the spine. 
The examiner should also note whether-
upon repetitive motion of the Veteran's 
low back-there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner should also 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the lumbar spine is used repeatedly.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report. 

The examiner should also specifically note 
the presence or absence of favorable or 
unfavorable ankylosis of the Veteran's 
entire thoracolumbar spine and of 
unfavorable ankylosis of his entire spine.  

Further, the examiner should indicate 
whether the Veteran has muscle spasm on 
extreme forward bending and unilateral 
loss of lateral spine motion in the 
standing position.  The examiner should 
also state whether the Veteran's low back 
disability is manifested by any severe 
symptomatology, including listing of the 
whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of 
motion on forward bending in the standing 
position, loss of lateral motion with 
osteoarthritic changes, narrowing or 
irregularity of joint space, or any of the 
above with abnormal mobility on forced 
motion.

Finally, the examiner should discuss the 
degree of occupational impairment 
attributable to the Veteran's service-
connected lumbar spine disability.  In 
particular, the examiner should describe 
what types of employment activities would 
be limited because of the Veteran's 
service-connected disability, what types 
of employment would not be limited (if 
any), and whether any limitation on 
employment is likely to be permanent.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions. 

5.  Finally, readjudicate the issue on 
appeal, under both the old and revised 
regulations governing the schedular 
criteria for rating diseases and injuries 
for the spine, which were revised 
effective September 26, 2003.  If the 
claim remains denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

